El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Se nos plantea en el presente recurso la siguiente inte-rrogante: si una carta mediante la cual se asevera que el acreedor de cierto derecho acudirá a los tribunales consti-tuye una reclamación extrajudicial capaz de interrumpir el término prescriptivo. De ser la respuesta en la afirmativa, debemos decidir, además, si la interrupción acaecida bene-fició, adicionalmente, a su cónyuge y a la sociedad de ga-nanciales compuesta por ambos. Veamos.
*800I
Gladys de León Crespo, alegadamente, sufrió una caída en el estacionamiento del centro comercial San Patricio, el día 13 de julio de 1992. La caída, sostiene ésta, fue pro-ducto del asedio de unos canes, que hicieron de dicho pre-dio su hábitat natural.
En carta fechada 20 de agosto de 1992, de León Crespo trajo a la atención de la aseguradora del centro comercial algunos de los gastos médicos incurridos como consecuen-cia del accidente. El 31 de diciembre de 1992, de León Crespo, a través de su representante legal, le cursó otra carta a la aseguradora cuyo contenido, básicamente, des-cribía el accidente, imputaba negligencia al centro comer-cial, y reclamaba una indemnización no menor de ocho mil dólares ($8,000), además de los gastos médicos ascenden-tes a ochocientos cincuenta dólares ($850).
El 7 de enero de 1993, la aseguradora contestó, negando su responsabilidad por lo que denominó “problemas sociales”(1) Asimismo, la aseguradora indicó estar dis-puesta a honrarle un pago nominal para así evitar lo que consideraron como un pleito innecesario. En respuesta a esta carta, el 16 de julio de 1993, armada con nueva repre-sentación legal, De León Crespo le replicó a la aseguradora. En esta misiva, le indicó su desacuerdo con las posturas asumidas por la aseguradora, principalmente, la discrepancia en cuanto a la alegada ausencia de negligencia.
El 5 de agosto de 1993, De León Crespo le envió copia de sus récord médicos a la aseguradora. Por su parte, la ase-guradora replicó el 12 de agosto de 1993, reiterando que, a su juicio, no medió negligencia alguna por parte del centro comercial. Por último, el 13 de septiembre de 1993, ante la *801evidente divergencia de criterio, De León Crespo le indicó a la aseguradora que instarían la acción correspondiente en los tribunales.
Tal como había pronosticado, De León Crespo, junto a Roberto Zacour y la sociedad legal de gananciales com-puesta por ambos, radicó demanda por daños y perjuicios, el 6 de septiembre de 1994. Enterada de la demanda, la aseguradora solicitó del tribunal que dictase sentencia su-maria a su favor, porque, alegadamente, la reclamación es-taba prescrita. Los demandantes se opusieron. Argumen-taron que el término prescriptivo quedó interrumpido por las reclamaciones extrajudiciales por ellos realizadas tal y como lo permite el Art. 1873 del Código Civil, 31 L.RR.A. see. 5303.
El 14 de noviembre de 1994, el antiguo Tribunal Superior, Sala de San Juan (Hon. Antonio J. Negroni Cintrón, Juez), dictó sentencia desestimando la demanda por razón de prescripción. Inconformes, los demandantes solicitaron al tribunal que reconsiderara su dictamen; esto, pues, ale-gadamente, la misiva de 13 de septiembre de 1993, provocó que comenzara a decursar un nuevo término prescriptivo. La misma fue denegada.
Oportunamente, acudieron ante este Tribunal los de-mandantes recurrentes, en solicitud de que expidiéramos el auto de certiorari y revocáramos la sentencia emitida. Plantearon que erró el tribunal de instancia al desestimar la demanda por prescripción, pues ésta fue interrumpida extrajudicialmente.
El 17 de febrero de 1995, ordenamos a los demandados recurridos que mostraran causa por la cual este Tribunal no debía expedir el auto de certiorari solicitado y dictar sentencia revocatoria de la sentencia recurrida. En cumpli-miento de dicha orden, han comparecido los demandados recurridos. Resolvemos.
*802H-í
En su escrito ante nos, los recurrentes plantean que la acción no estaba prescrita, pues las cartas enviadas inte-rrumpieron el período prescriptivo. Añaden que erró el tribunal al desestimar, toda vez que su dictamen se apoyó en nuestra decisión en Acosta Quiñones v. Matos Rodríguez, 135 D.P.R. 668 (1994). Arguyen que la interrupción allí in-terpretada fue el reconocimiento de la deuda por el deudor y no la reclamación extrajudicial, que fue el método selec-cionado por ellos.
Por su parte, la aseguradora, luego de hacer una exége-sis sobre la interrupción de la prescripción, insiste en que la acción que nos ocupa está prescrita. Específicamente, indica que la única carta que pudo haber interrumpido el término prescriptivo fue la enviada el 31 de diciembre de 1992. Añade que el resto de las cartas sólo constituían ges-tiones encaminadas a transigir el asunto. En la alterna-tiva, los demandados recurridos argumentán que, del con-tenido de la carta de 13 de septiembre, no surge reclamación alguna; describen la misma como una informativa. Afirman que, dada la naturaleza “informati-va” de dicha carta, no se puede reconocer que, en efecto, hubo una reclamación extrajudicial.
HH h — I
Es harto sabido que las acciones encaminadas a exigir responsabilidad civil extracontractual prescriben al transcurrir un (1) año. Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298. Bajo la teoría cognoscitiva del daño, imperante en nuestra jurisdicción en virtud de las disposiciones del artículo antes citado, el término prescriptivo comienza a decursar desde el momento en que la víctima del daño tiene conocimiento del mismo. Delgado Rodríguez v. *803Nazario de Ferrer, 121 D.P.R. 347, 361 (1988); Colón Prieto v. Géigel, 115 D.P.R. 232, 243-247 (1984).
Nuestro ordenamiento jurídico permite que el término prescriptivo de las acciones quede interrumpido por una de tres (3) ocurrencias: el ejercicio de la acción ante los tribunales, la reclamación extrajudicial del acreedor, y por cualquier acto de reconocimiento de la deuda por el deudor. Art. 1873 del Código Civil, ante; Suárez Ruiz v. Figueroa Colón, 145 D.P.R. 142 (1998). Al así establecerlo, la Asamblea Legislativa se inspiró en motivos de justicia y de conveniencia social.(2)
“La prescripción extintiva tiene su fundamento en la necesidad de poner término a las situaciones de incertidumbre en el ejercicio de los derechos y en la presunción de abandono por parte de su titular.”(3) Dado que la interrupción de la prescripción se cimienta en la actividad o ruptura de la inercia, al enfrentarnos a una controversia como la de autos, es necesario determinar si la postura asumida por los acreedores del derecho es representativa de la inercia de quienes, al no reclamar su derecho, lo han abandonado. Véanse: Martínez v. Soc. de Gananciales, 145 D.P.R. 93 (1998); García Aponte et al. u. E.L.A. et al., 135 D.P.R. 137 (1994); Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992).
La reclamación extrajudicial sirve varios propósitos fundamentales, siendo los principales: interrumpir el transcurso del término prescriptivo de las acciones; fomentar las transacciones extrajudiciales, y notificar, a grandes rasgos, la naturaleza de la reclamación. En la reclamación extrajudicial, “no hay relación limitativa hecha por la ley *804sobre qué actos son los que se incluyen en esta causa inte-rruptiva, y admite aquéllos en que la voluntad del acreedor quede patente”. Galib Frangle v. El Vocero de P.R., 138 D.P.R. 560, 568 (1995). Consistentemente, hemos reiterado que nuestro ordenamiento jurídico no exige forma especí-fica para interrumpir la prescripción. Zambrana Moldo-nado v. E.L.A., ante, citando a L. Diez-Picazo, La Prescrip-ción en el Código Civil, Barcelona, Ed. Bosch, 1964. Ante la infinidad de gradaciones entre lo que es un recordatorio y una reclamación, el comentarista Albaladejo(4) expresa que:
... entre el mero recordatorio de una deuda, sin ninguna dosis de reclamar su paga, y el puro acto de exigir de forma inexorable éste hay una serie de posibilidades intermedias, en las que debe entenderse que hay reclamación y, por tanto, interrupción de la prescripción siempre que la conciencia social estime que se trata de una conducta en la que, con más o menos suavidad y de forma más o menos tajante o apremiante, se muestra la decisión de obtener el pago.
Para la más cabal comprensión del recurso, procedemos a reproducir la carta suscrita el 31 de diciembre de 1992 a la aseguradora.
31 de diciembre de 1992
Sr. Juan Amador Ajustador Anglo Puerto Rican Insurance Corp.
Mediante la presente confirmo las conversaciones telefónicas sostenidas en torno a la reclamación previamente instada por mi representada Gladys de León Crespo en contra del asegu-rado de referencia.
Como bien surge de la documentación que ya obra en sus expedientes, mi representada Gladys de León Crespo sufrió una caída en el área de estacionamientos del Centro Comercial San Patricio Shopping Center propiedad de su asegurada Ca-parra Center Corporation. La caída aquí aludida ocurrió el día *80523 de julio de 1992 cuando la Sra. Gladys de León Crespo dis-curría por el área de estacionamiento de dicho centro comercial. En o alrededor del área de estacionamiento y almacén de las tiendas Kmart, la Sra. Gladys de León Crespo fue acosada por varios perros que pernoctaban en dichas facilidades. Tratando de evadir ser agredida por dichos perros, mi representada cayó al suelo sufriendo traumas en el área baja de la espalda y otras complicaciones las cuáles se especifican con más detalles en el informe emitido por el Dr. Gil Weiner.... Que por motivo de lo anterior la Sra. Gladys de León Crespo ha tenido que someterse a un sinnúmero de terapias y tratamientos de naturaleza dolo-rosa desconociéndose al presente por ser muy prematuro el por-ciento [sic] de impedimento fisiológico.
Es la posición de mi representada al igual que la de este suscribiente que Caparra Center Corporation fue negligente al no mantener sus facilidades seguras y libres de la intervención de estos caninos que según testigos oculares siempre se han en-contrado merodiando [sic] en dichas facilidades creando por ello peligros innecesarios para los visitantes y clientes del centro comercial.
Estimamos que los daños sufridos por mi representada a raíz de los hechos antes relacionados tienefsic] un valor monetario no menor de la suma de $8,000 más los gastos que se han incu-rrido en su tratamiento lofsic] cuales ascienden a una suma aproximada de $850.
En aras de tratar de resolver este asunto sin intervención de los Tribunales de Justicia. ... (Enfasis suplido.) Apéndice, págs. 9-10.
En Galib Frangle v. El Vocero de P.R., ante, enumeramos los requisitos que debe cumplir una reclamación extrajudicial para que la misma constituya una interrupción de la prescripción. Dichos requisitos son:
(a) La reclamación debe ser oportuna, lo cual requiere que se realice antes de la consumación del plazo.
(b) Es necesaria la legitimación del reclamante. Ello re-quiere que la reclamación se haga por el titular del derecho o acción cuya prescripción quiere interrumpirse.
(c) Se requiere idoneidad del medio utilizado para rea-lizar la reclamación.
(d) Por último, debe existir identidad entre el derecho reclamado y aquél afectado por la prescripción.
La carta antes transcrita (de 31 de diciembre de 1992) *806evidentemente constituye una reclamación extrajudicial. La reclamación fue presentada dentro del periodo hábil para incoar la acción (oportuna); la efectuó el represen-tante legal de la perjudicada (legitimación); el medio utili-zado fue idóneo y existía identidad entre el derecho recla-mado en la carta y el afectado por la prescripción.
Dicha carta contiene los elementos intrínsecos de toda reclamación extrajudicial: (a) identifica claramente tanto al acreedor como al deudor del derecho —la carta deberá ir dirigida a este último; (b) contiene, en términos generales, los elementos necesarios en derecho para entablar una re-clamación (e.g., en una reclamación por daños y perjuicios: describe el daño, el acto culposo o negligente y establece la relación causal entre el daño y el acto culposo o negligen-te), y (c) requiere del deudor que adopte el comportamiento debido.
La referida carta cumple con lo anterior; va dirigida al sujeto pasivo del derecho; expresa el daño sufrido, imputa negligencia, esboza la relación causal y requiere a Caparra Center que adopte el comportamiento debido (indemnizar el daño). En fin, no hay duda de que dicha carta interrum-pió el periodo prescriptivo hasta el 31 de diciembre de 1993.
Así, nos corresponde determinar si las cartas cursadas posteriormente —los días 16 de julio, 5 de agosto y 13 de septiembre de 1993— constituyen subsiguientes reclamos extrajudiciales, capaces de interrumpir nuevamente el tér-mino prescriptivo. Veamos.
16 de julio de 1993
Antilles Insurance Company Sr. Juan Amador
Deseamos informarle que desde hoy en adelante represen-tamos a la señora Gladys de León Crespo en la reclamación de epígrafe.
A tenor con la carta enviada por usted el día 7 de enero de 1992 al compañero Thomas Doran Gelabert, queremos infor-*807marie que no estamos de acuerdo con el planteamiento que no se le puede imputar negligencia a los comerciantes por los pro-blemas sociales que aquejan a la comunidad, ya que entende-mos que el problema existente... viene ocurriendo por años..., sin que los dueños del Centro Comercial hagan nada al respecto.
No podemos estar de acuerdo que la Administración de San Patricio Plaza no pueda atribuirse funciones que le correspon-den al Estado cuando el dejar de hacerlo perjudica a sus invi-tados comerciales hasta el punto de ser atacados y recibir le[s]iones.
Estamos dispuesto [sic] a conversar ampliamente de lo an-teriormente expresado y poder llegar a una transacción razona-ble para ambas partes. ... Exhibit IV, pág. 36.
5 de agosto de 1993
Antilles Insurance Company Sr. Juan Amador
Adjunto incluyo copia de Récords Médico [sic] de mi cliente la señora Gladys de León en el caso de referencia. Exhibit V, pág. 37.
13 de septiembre de 1993
Antilles Insurance Company Sr. Juan Amador
Acuso recibo de su carta del 12 de agosto de 1993, en la que me indica que está dispuesto a realizar un pago nominal en el presente caso.
Nosotros muy respetuosamente no compartimos la opinión suya por lo que prontamente radicaremos la debida acción en los Tribunales de Puerto Rico. (Énfasis suplido.) Exhibit VII, pág. 39.
Toda vez que la demanda en el caso ante nuestra consi-deración fue presentada el 6 de septiembre de 1994, la *808única carta capaz de interrumpir, nuevamente, el término prescriptivo, sería la misiva suscrita el 13 de septiembre de 1993. ¿Constituyó dicha carta una reclamación extrajudicial? Si analizamos, por sí sola, la carta de 13 de septiem-bre en un vacío, podríamos concluir que la aseguradora no sabía a que se referían los demandantes. Después de todo, si alguien nos remite una carta como esa, cuyo contenido, sin más detalles, indica que pronto el suscribiente acudirá a los tribunales, lo menos que produciría es sorpresa y desasosiego. Consideremos las siguientes interrogantes. ¿Conocían los demandados recurridos la naturaleza o pro-pósito de la carta de 13 de septiembre?; ¿fue esa la única comunicación entre las partes?
Es prudente, en este momento, remitirnos a la carta de 31 de diciembre de 1992. Allí, se le describieron a la ase-guradora las circunstancias en que ocurrieron los daños, el alcance de los mismos, la fecha y lugar del incidente, se imputó negligencia a Caparra Center, y se le reclamó a la aseguradora la cantidad de ocho mil dólares ($8,000) en compensación por los daños sufridos. Sin lugar a dudas, los demandados recurridos conocían exactamente la natura-leza de la acción. Por eso, sería erróneo analizar la carta de 13 de septiembre en el vacío, como si hubiese sido la pri-mera o única gestión entre las partes. De hecho, de la con-testación que hiciera el ajustador de la aseguradora el 12 de agosto de 1993,(5) también se desprende el conocimiento de la reclamación. Concluir que no hubo reclamación extrajudicial, y sí una carta informativa, nos transformaría en tecnócratas del derecho, dejando huérfana la justicia.
*809Además, sería fútil e inconsecuente requerir a quienes reclaman un derecho extrajudicialmente que, siempre que se comuniquen con el deudor, esbocen nuevamente los hechos que dieron lugar a la reclamación, el daño causado, que el deudor es el responsable de dicho daño, y la indemnización. Así, concluimos que, en casos como el de autos, una vez se ha efectuado una reclamación extrajudicial suficiente en derecho, no es necesario que cada vez que el acreedor desee interrumpir nuevamente el término prescriptivo, se repitan asuntos previamente expresados; ello siempre que se pueda concluir que de las posteriores cartas surja la intención de éste de no perder su derecho.
Habiendo establecido que en efecto la aseguradora conocía la naturaleza de la acción, corresponde determinar si, de un examen sosegado de la carta de 13 de septiembre, se desprende que los demandantes recurrentes no querían abandonar su derecho. Debemos aquí repetir que la interrupción concebida en el Código Civil ‘“es la manifestación inequívoca de quién [sic] amenazado con la pérdida de su derecho, expresa su voluntad de no perderlo’”. Zambrana Maldonado v. E.L.A., ante, pág. 751, citando a Feliciano v. A.A.A., 93 D.P.R. 655, 660 (1966); Cintrón v. E.L.A., 127 D.P.R. 582 (1990). La afirmación de la demandante recurrente, De León Crespo, de que pronto acudirá a los tribunales, y la inercia son posturas mutuamente excluyentes. No hubo la inercia que el Código Civil pretende castigar. La voluntad de la demandante recurrente fue patente en la carta de 13 de septiembre. La misma representa un acto afirmativo del acreedor del derecho que revela su intención de consejar y exigir el mismo (6) Ciertamente, hay varias formas de expresar el arraigo al derecho; la aquí efectuada es una de ellas.
*810Diez Picazo(7) señala que
Muestro Código civil no ha dado a la palabra “reclamación” ningún significado preciso, ni técnico. Pero ello no nos exime de tratar de encontrarlo. Reclamación vale, en principio, tanto como exigencia o intimación. Es decir: se trata de un acto por el cual el titular de un derecho subjetivo o de una facultad se dirige al sujeto pasivo de dicho derecho o de dicha facultad requiriéndole para que adopte el comportamiento debido. La reclamación es pues una pretensión en sentido técnico. (Enfasis suplido.)
“Declarar, notificar, hacer saber una cosa, especialmente con autoridad o fuerza para ser obedecido”(8) eso es intimar. ¿Cumplió la carta cursada el 13 de septiembre con dicho criterio? Entendemos que sí. La acreedora del derecho le hizo saber al deudor que pronto instaría la acción correspondiente en los tribunales. Claro está, no es que la carta suscrita sea una ambrosía, pero al menos cumplió con los estándares mínimos en cuanto a reclamación extrajudicial se refiere. No podemos castigar con el látigo de la prescripción a quien no incurrió en desidia ni en dejadez.
A esos efectos, debemos considerar la interpretación que hicimos en Acosta Quiñones v. Matos Rodríguez, ante, donde expresamos, en cuanto a la interrupción de la prescripción por reclamación extrajudicial del acreedor, que era posible que las comunicaciones de una aseguradora constituyeran prueba circunstancial de que hubo una reclamación extrajudicial verbal por parte de los acreedores. Sin embargo, en dicho caso las cartas de la aseguradora no constituyeron prueba circunstancial de una reclamación extrajudicial verbal capaz de interrumpir *811el término prescriptive. Por otro lado, en Zambrana Maldonado v. E.L.A., ante, este Tribunal determinó que una “notificación de reclamación”, analizada en su totalidad y de forma liberal, constituyó una reclamación extrajudicial suficiente para interrumpir la prescripción.
Debemos aclarar también que los hechos y el análisis jurídico del caso de autos son distintos a los de nuestra decisión en Acosta Quiñones v. Matos Rodríguez, ante. En dicho caso examinamos las comunicaciones del deudor, mientras en el recurso ante nos analizamos la ex-presiones del acreedor. En otras palabras, cada uno versa sobre distintos métodos para interrumpir la prescripción; aquél trata sobre reconocimiento de deuda y éste sobre reclamación extrajudicial. Concluimos que, sin lugar a dudas, la carta de 13 de septiembre de 1993, considerada conjuntamente con la carta de 31 de diciembre de 1992, constituyó una reclamación extrajudicial que interrumpió la prescripción.(9)
IV
Aun cuando innecesaria, consideramos la postura que subyace de los planteamientos de los demandados recurridos a los efectos de que, una vez la parte a quien se le notifica la reclamación extrajudicial niega su responsabilidad, no puede interrumpirse nuevamente el término prescriptivo a través de otra reclamación extrajudicial. Nos negamos a adoptar esa tesis. Al ponderar sobre la cantidad de veces en que se puede ejercitar el derecho de interrumpir una acción, Diez-Picazo, op. cit., pág. 95, opina que “nada se opone a que los derechos prescriptibles sean indefinidamente prolongados, sin límite alguno de tiempo, mediante sucesivas reclamaciones del titular”. Zambrana *812Maldonado v. E.L.A., ante. De hecho, en Díaz de Diana v. A.J.A.S. Ins. Co., 110 D.P.R. 471, 474-475 (1980), se reco-noció que “una reiteración extrajudicial de la reclamación” interrumpe nuevamente el término prescriptivo.
V
Ahora bien, debemos analizar si la acción de la sociedad legal de gananciales y la de Roberto Zacour están prescritas. De un examen de las cartas enviadas a los demandados recurridos, se desprende diáfanamente que sólo ejerció su reclamo la demandante De León Crespo. Claro está, como coadministradora de la sociedad legal de gananciales, De León Crespo podía interrumpir el término con relación a las acciones de aquélla. En específico, la única reclamación de carácter ganancial que fue interrumpida extrajudicialmente por De León Crespo fue la de gastos médicos. Sin embargo, la misma está prescrita. Sabido es que los gastos médicos constituyen gastos especiales que tienen que ser debidamente especificados en la demanda. De un examen de la demanda presentada en el caso ante nuestra consideración, se desprende que no se reclamó, de forma específica, los gastos médicos. Por ello es que esta reclamación en particular está prescrita.
VI
Por los fundamentos anteriormente expresados, procede expedir el auto de “certiorari” y dictar sentencia modifica-toria de la emitida por el Tribunal Superior de Puerto Rico, Sala de San Juan, a los efectos de revocar aquella parte de la misma que decretó la desestimación de la reclamación de la demandante recurrente Gladys De León Crespo; devol-viéndose el caso a dicho foro para procedimientos ulteriores consistentes con lo aquí resuelto.

Se dictará sentencia de conformidad.

*813Los Jueces Asociados Señor Negrón García y Señor Fus-ter Berlingeri emitieron opiniones concurrentes. El Juez Asociado Señor Corrada Del Río no intervinieron.

 En su carta, la aseguradora denominó “problema social” a los perros callejeros.


 R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, San Juan, Ed. Michie, 1997, pág. 82.


 J. Puig Brutau, Caducidad, Prescripción Extintiva y Usucapión, Barcelona, Ed. Bosch, 1988, pág. 26.


 M. Albaladejo, Comentario al Artículo 1973 del Código Civil, 1977 Rev. Der. Priv. 989.


 En lo pertinente, la carta señaló lo siguiente:
“Acusamos recibo de su carta fechada 5 de agosto de 1993 en donde nos envía los récords médicos de la reclamante de la referencia.
“Como le habíamos indicado en nuestra carta fechada 7 de enero de 1993, en-tendemos que no medió negligencia de parte de nuestro asegurado.
“Ahora bien, estaríamos dispuesto [sic] y en la mejor disposición de honrarle un pago nominal y evitar un pleito innecesario.” Exhibit VI, pág. 38.


 Puig Brutau, op. cit., pág. 90 esc. 3.


 L. Diez-Picazo, La Prescripción en el Código Civil, Barcelona, Ed. Bosch, 1964, pág. 130, citado en Cintrón v. E.L.A., 127 D.P.R. 582 (1990); Srio. del Trabajo v. F.H. Co., Inc., 116 D.P.R. 823 (1986); Díaz de Diana v. A.J.A.S. Ins. Co., 110 D.P.R. 471 (1980).


 Diccionario de la Lengua Espartóla, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 783.


 Una carta es uno de los medios tradicionalmente reconocidos para efectuar una reclamación extrajudicial. Hawayek v. A.F.F., 123 D.P.R. 526 (1989).